Exhibit 10.24.3

THIRD AMENDMENT TO THE LEASE AGREEMENT

THIS THIRD AMENDMENT (the “Third Amendment”) is entered into this 15th day of
July, 2010, by and between Foundation Bariatric Real Estate of San Antonio,
L.L.L.P., a Texas limited liability limited partnership, f/k/a Foundation
Bariatric Real Estate of San Antonio, LP, a Texas limited partnership and
Foundation Bariatric Hospital of San Antonio, L.L.C., f/k/a Foundation Bariatric
Hospital of San Antonio, L.P. (collectively referred to as “the Parties”).

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Parties hereby amend that Lease Agreement entered into
in December of 2005, as amended by that certain Addendum to the lease Agreement
dated February 19, 2007, as amended by that certain Second Amendment to Lease
dated June 1, 2007, and as amended by that certain Second Addendum to Lease
dated June 1st, 2007 (as amended, the “Lease”) between the Parties as follows:

 

  1. The following shall change Section 4, Rent:

“The Lessee covenants and agrees to pay to Lessor Rent for the Leased Premises
on the tenth day of each calendar month in advance during the term of the lease
and any extensions in accordance with the Lease.”

 

  2. Except as amended by this Third Addendum, the Lease, as modified herein,
remains in full force and effect and is hereby ratified and affirmed by Lessor
and Lessee and is hereby acknowledged by the Lessee and Lessor to be the correct
agreement of Lease for the Leased Premises described therein and any defense
based on the prior executions is hereby waived by each Party. In the event of
any conflict between the Lease and this Third Addendum, the terms and conditions
of this Third Addendum shall control.

 

  3. Lessee represents and warrants to Lessor that (a) the party(ies) executing
this Third Addendum on behalf of Lessee is authorized to do so by requisite
action of the board of directors or partners, as the case may be and (b) that
Lessee has full right and power to execute and perform this Third Addendum.
Lessor represents and warrants to Lessee that (a) the party(ies) executing this
Third Addendum on behalf of Lessor are authorized to do so by requisite action
of the board of directors or partners, as the case may be and (b) that Lessor
has full right and power to execute and perform this Third Addendum.

 

  4. Capitalized terms not defined herein shall have the same meaning as set
forth in the Lease.

 

  5. This Third Addendum shall be binding upon and inure to the benefit of the
parties hereto and their heirs, personal representatives, successors and
assigns.

 

  6. The Lease, as amended by this Third Addendum, contains the entire agreement
of the Parties with respect to the subject matter hereof, and may not be amended
or modified except by an instrument executed in writing by the Parties.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this ADDENDUM as of the day and
year above first written.

 

LESSOR:                

      FOUNDATION BARIATRIC REAL ESTATE OF SAN       ANTONIO, L.L.L.P., a Texas
limited liability limited       partnership, f/k/a Foundation Bariatric Real
Estate of San Antonio, LP       By:    FSA REAL ESTATE PARTNERS, LP, a Nevada   
      limited partnership, its General Partner          By:    Foundation Real
Estate Holdings, L.L.C., a             Nevada limited liability company, its
General Partner             By:                     Robert M. Byers, Manager   
   By:    TYCHE ASSET MANAGERS, L.L.LC, a Nevada          limited liability
company, its General Partner          By:    Archimedes Financial, L.L.C., a
Nevada             limited liability company, its Manager             By:     
               Michael B. Horrell, Sole Member and Operating Manager         
By:    Fortuna Asset Management, L.L.C., a             California limited
liability company, its Manager             By:                     Karen
Brenner, Managing Member       AND                                        By:   
TYCHE ASSET MANAGERS, LLC., a Nevada limited          liability company, its
General Partner          By:    Archimedes Financial, L.L.C., a Nevada         
   limited liability company, its Manager             By:                    
Michael B. Horrell, Sole Member and Operating Manager



--------------------------------------------------------------------------------

      By:    Fortuna Asset Management, L.L.C., a California limited liability
company, its Manager                                        By:                 
      Karen Brenner, Managing Member LESSEE:       FOUNDATION BARIATRIC HOSPITAL
OF SAN       ANTONIO, L.L.C., a Texas limited liability company f/k/a      
Foundation Bariatric Hospital of San Antonio, L.P., a Texas       limited
partnership       By:    Foundation Surgical Hospital Holdings, LLC, successor
         of Foundation WeightWise Holdings, L.L.C., a Nevada          limited
liability company, its Manager             By:                     Robert M.
Byers, Manager